180 F. Supp. 2d 660 (2001)
UNITED STATES
v.
John GAMBONE, Sr., Anthony Gambone, William Murdoch, and Robert Carl Meixner.
Crim.A. Nos. 00-176-1 to 00-176-3, 00-176-6.
United States District Court, E.D. Pennsylvania.
September 5, 2001.

ORDER
AND NOW, this 5th day of September, 2001, IT IS HEREBY ORDERED that the Order of the Court dated September 4, 2001 (Doc. No. 238) is hereby amended as follows: Paragraph 6 of the Order is VACATED. IT IS HEREBY ORDERED that Defendant William Murdoch's Motion for Judgment of Acquittal is GRANTED as to Count 4.